Exhibit 10.2

 

FOURTH SUPPLEMENTAL INDENTURE

 

FOURTH SUPPLEMENTAL INDENTURE (this “Fourth Supplemental Indenture”) dated as of
March 13, 2018, among THE HUNT CORPORATION, an Indiana corporation, and HUNT
CONSTRUCTION GROUP, INC., an Indiana corporation (the “New Guarantors”), each a
subsidiary of AECOM (formerly AECOM Technology Corporation), a Delaware
corporation (the “Company”), the Company and U.S. Bank National Association, as
trustee under the indenture referred to below (the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS the Company and certain subsidiaries of the Company listed in Schedule I
attached hereto (the “Existing Guarantors”) have heretofore executed and
delivered to the Trustee an Indenture, dated as of October 6, 2014 (as amended
and supplemented from time to time, the “Indenture”), providing for the issuance
of the Company’s 5.750% Senior Notes due 2022 (the “2022 Notes”) and 5.875%
Senior Notes due 2024 (the “2024 Notes” and, together with the 2022 Notes, the
“Notes”);

 

WHEREAS Section 4.18 of the Indenture provides that under certain circumstances
the Company is required to cause each New Guarantor to execute and deliver to
the Trustee a supplemental indenture pursuant to which such New Guarantor shall
unconditionally guarantee all the Company’s obligations under the Notes pursuant
to a Subsidiary Guarantee on the terms and conditions set forth herein; and

 

WHEREAS pursuant to Section 9.01(a)(7) of the Indenture, the Trustee and the
Company are authorized to execute and deliver this Fourth Supplemental Indenture
without the consent of holders of the Notes;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each New Guarantor,
the Company and the Trustee mutually covenant and agree for the equal and
ratable benefit of the holders of the Notes as follows:

 

1.             AGREEMENT TO GUARANTEE.  Each New Guarantor hereby agrees,
jointly and severally with all the Existing Guarantors, to unconditionally
guarantee the Company’s obligations under the Notes on the terms and subject to
the conditions set forth in Article Ten of the Indenture and to be bound by all
other applicable provisions of the Indenture and the Notes.

 

2.             RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF
INDENTURE.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Fourth Supplemental Indenture shall
form a part of the Indenture for all purposes, and every holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

 

3.             GOVERNING LAW.  THIS FOURTH SUPPLEMENTAL INDENTURE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

4.             TRUSTEE.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Fourth
Supplemental Indenture or the Subsidiary Guarantee for or in respect of the
recitals contained herein, all of which recitals are made solely by the New
Guarantors and the Company.  All of the provisions contained in the Indenture in
respect of the rights, privileges, protections, immunities, powers and duties of
the Trustee shall be applicable in respect of this Fourth Supplemental Indenture
as fully and with like force and effect as though fully set forth in full
herein.

 

5.             COUNTERPARTS.  The parties may sign any number of copies of this
Fourth Supplemental Indenture.  Each signed copy shall be an original, but all
of them together represent the same agreement.  The exchange of copies of this
Fourth Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Fourth
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Fourth Supplemental Indenture for all purposes.  Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

--------------------------------------------------------------------------------


 

6.             EFFECT OF HEADINGS.  The Section headings herein are for
convenience only and shall not effect the construction thereof.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.

 

 

THE HUNT CORPORATION

 

 

 

 

 

By:

/s/ Keenan Driscoll

 

 

Name: Keenan Driscoll

 

 

Title: Assistant Treasurer

 

 

 

 

 

HUNT CONSTRUCTION GROUP, INC.

 

 

 

 

 

By:

/s/ Keenan Driscoll

 

 

Name: Keenan Driscoll

 

 

Title: Assistant Treasurer

 

Signature Page to Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

AECOM

 

 

 

 

 

By:

/s/ Keenan Driscoll

 

 

Name: Keenan Driscoll

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

Signature Page to Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

 

By:

/s/ Bradley E. Scarbrough

 

 

Name:

Bradley E. Scarbrough

 

 

Title:

Vice President

 

Signature Page to Supplemental Indenture

 

--------------------------------------------------------------------------------


 

Schedule I

 

AECOM Government Services, Inc.

AECOM Technical Services, Inc.

Tishman Construction Corporation

AECOM International Development, Inc.

AECOM National Security Programs, Inc.

AECOM C&E, Inc.

AECOM Services, Inc.

AECOM Special Missions Services, Inc.

AECOM USA, Inc.

EDAW, Inc.

MT Holding Corp.

McNeil Security, Inc.

The Earth Technology Corporation (USA)

Tishman Construction Corporation of New York

AECOM Global II, LLC

Washington Demilitarization, LLC

URS Federal Services, Inc.

URS Group, Inc.

URS Holdings, Inc.

Washington Government Environmental Services Company LLC

AECOM Energy & Construction, Inc.

URS Corporation

URS Global Holdings, Inc.

EG&G Defense Materials, Inc.

Cleveland Wrecking Company

Lear Siegler Logistics International, Inc.

Rust Constructors Inc.

AECOM E&C Holdings, Inc.

URS FS Commercial Operations, Inc.

URS Federal Services International, Inc.

AECOM International, Inc.

AECOM Nuclear LLC

URS Operating Services, Inc.

URS Resources, LLC

AECOM N&E Technical Services LLC

URS Corporation — Ohio

Aman Environmental Construction, Inc.

URS Corporation Southern

WGI Global Inc.

AECOM International Projects, Inc.

E.C. Driver & Associates, Inc.

URS Construction Services, Inc.

B.P. Barber & Associates, Inc.

ForeRunner Corporation

URS Alaska, LLC

AECOM Great Lakes, Inc.

URS Corporation — New York

URS Corporation — North Carolina

 

--------------------------------------------------------------------------------